 
 
I 
108th CONGRESS
2d Session
H. R. 5187 
IN THE HOUSE OF REPRESENTATIVES 
 
September 30, 2004 
Mrs. Blackburn (for herself, Mr. Cooper, Mr. Davis of Tennessee, Mr. Duncan, Mr. Ford, Mr. Gordon, Mr. Jenkins, Mr. Tanner, and Mr. Wamp) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend the International Air Transportation Competition Act of 1979 to modify restrictions on the provisions of air transportation to and from Love Field, Texas. 
 
 
1.Modify certain restrictionsSubsection (c) of section 29 of the International Air Transportation Competition Act of 1979 (Public Law 96–192; 94 Stat. 48 et seq.) is amended by inserting Tennessee, before and Texas.  
 
